Citation Nr: 0824150	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  00-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1982.  He also is reported to have had a period of active 
duty for training from May to June 1983.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

In April 2007 this issue was remanded by the Board for 
additional development.  Substantial compliance with the 
remand instructions having been completed the case has been 
returned to the Board.  	


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A continuing disability of the lumbar spine was not 
present in service or for some years afterward, and is not 
etiologically related to service.  Arthritis was first shown 
years post-service.


CONCLUSION OF LAW

A chronic disability of the lumbar spine was not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in March 2001 and August 2004 that fully 
addressed all three notice elements.  These letters both 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  March 2006 and May 2007 letters both 
provided proper notice regarding degrees of disability and 
effective dates.

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued in July 2005, 
March 2006, and February 2008, after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
Social Security Administration records, Army hospital 
records, VA treatment records, hearing transcripts, 
photographs, service personnel records, and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
available evidence has not been received.  VA examinations 
were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II. Service Connection

The veteran asserts that he has a disability of the lumbar 
spine as a result of his military service.  He contends that 
this disability may have resulted from heavy lifting, from a 
motor vehicle accident, from an incident where a rifle rack 
fell on his shoulder, or from any combination of these 
events.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," such as arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).

The definitional statute, 38 U.S.C.A. § 101(24) makes a clear 
distinction between those who have served on active duty for 
training and those who have served on inactive duty for 
training.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has a current disability of the lumbar spine that 
is related to service or that can be presumed related to 
service.  

At a personal hearing before the undersigned, the veteran 
testified that he served on active duty in the U.S. Army from 
1974 to 1984 and had reserve service in the National Guard on 
and off from 1984 to 1994.  He stated that his lumbar spine 
flared majorly in the mid 1980's.  He attributed his lumbar 
spine pain to loading 55 gallon drums of gasoline on and off 
of trailers and other lifting in service.  He also testified 
that he hurt his back and shoulder when rifle racks fell on 
him in 1983 or 1984 and that his back became severe when he 
hurt it in 1980.  He stated that when he first injured his 
back he had excruciating pain in his neck down his back into 
his buttocks and legs.  He also indicated that he had 
excruciating back pain shortly after service.  

In a statement submitted the day after his personal hearing, 
the veteran relayed that he was in 2 motor vehicle accidents 
(which he states were in 1978 and 1979) during his active 
military service in Germany and that both accidents were 
deemed to be in the line of duty.  He stated that he hurt his 
back, neck, and lower extremities in both of these accidents.  
The Board notes that the only line of duty determination in 
the veteran's service records regarding a motor vehicle 
accident is for an accident that occurred in November 1980. 

The veteran's service treatment records do not show a chronic 
disability of the lumbar spine during service.  In December 
1977 the veteran complained of a back ache along with stomach 
cramps and diarrhea since eating c-rations.  However, the 
diagnosis at that time was stomach flu.  A December 1977 
periodic examination shows a normal clinical evaluation of 
the spine at that time.  No lumbar spine complaints or 
diagnoses were noted.  In a report of medical history 
completed by the veteran in connection with that examination, 
the veteran denied having recurrent back pain.

During the veteran's active service he was involved in a 
motor vehicle accident on November 17, 1980.  A corresponding 
line of duty report states that the nature and extent of the 
veteran's injury was "observation for head injury."  A 
November 26, 1980 treatment note states that the veteran had 
multiple contusions and lacerations of the forehead.  The 
veteran was wearing a cervical collar at that time and he was 
allowed to go back to work.  An April 1981 treatment note 
states that the veteran had headaches since his accident.

The veteran's February 1982 discharge examination shows a 
normal clinical evaluation of the spine at that time.  No 
lumbar spine complaints or diagnoses were noted.  In a report 
of medical history completed in connection with his discharge 
examination the veteran was asked if he had or ever had 
recurrent back pain.  The veteran's answer was that he did 
not know.  

Shortly after service the veteran filed a claim for benefits 
based on injuries of a November 1980 motor vehicle accident.  
The injuries listed in his March 1982 claim were head, leg, 
and neck.  The veteran's claim and a VA examination report in 
connection with that claim did not note any lumbar spine 
pathology.   

A June 1983 authorization for admission to federal medical 
facility states that the veteran was a member of the Army 
National Guard of the State of Texas at that time and that 
injury was incurred in May 1983 while the veteran was 
performing active duty training during scheduled Annual 
Training from May 28 to June 11, 1983.  The veteran was 
assisting with the unloading of a rifle rack which fell on 
his right shoulder.  His shoulder reportedly began to pain 
after return from annual training.  A corresponding report 
states that the May 17, 1980 injury was incurred in the line 
of duty.   

In a July 1983 sworn statement, a fellow soldier relayed that 
in May 1983 a rack of weapons struck the veteran on his right 
shoulder.  In an August 1983 sworn statement, the veteran 
relayed that a rifle rack fell and hit him on his right 
shoulder.  He later had pain in the shoulder.  He was 
examined at an Army Hospital and continued to have pain in 
his shoulder and arm.  Neither statement mentions any lumbar 
spine pain, injury, or disability.  

Emergency room records from late May and early June 1983 show 
that the veteran was hit in the right shoulder area when a 
loaded rifle rack fell.  On physical examination he was 
tender over the right trapezius.  The clavical and shoulder 
were nontender.  The diagnosis was muscle strain.  A July 
1983 inpatient treatment cover sheet states that the veteran 
had neck pain following a dull blow by a weapons case to his 
right trapezius.  The listed diagnosis was contusion, right 
trapezius muscle.   

At an August 1983 VA examination, the veteran reported 
having, among other complaints, "back pain."  It is unclear 
if this was upper back pain (cervical or thoracic spine) or 
lower back pain (lumbar spine), although X-rays of the 
cervical spine were obtained which suggests the pain may have 
been upper back pain.  In any event, no diagnosis of any 
lumbar spine disability was made at that time.   

An April 1984 letter from a private physician states that the 
veteran was treated for neck and shoulder problems that the 
veteran related to a May 1983 incident during weekend Army 
Reserve duty.  There was no mention of any lumbar spine 
disability or complaints.  

A July 1985 Army Reserve periodic examination report showed a 
normal clinical evaluation of the veteran's spine.  The in-
service motor vehicle accident and the rifle rack incident 
were noted on that report; however, no lumbar spine defects 
or complaints were noted.  In a report of medical history 
completed by the veteran in connection with his examination, 
the veteran stated that he did not have recurrent back pain.  

In August 1986 the veteran field a claim for service 
connection for "neck and shoulder injury" that happened 
during a weekend drill with the Army Reserve in May 1983.  A 
March 1989 VA examination report in connection with that 
claim shows that the veteran stated that he was injured in 
May 1983 when a rack loaded with M-16 rifles fell over and 
struck him on the neck and on the shoulder on the right side.  
According to the veteran, since that accident he had had 
considerable pain and limitation of the motion in the 
shoulder and neck.  He also stated that in November 1988 he 
was rear-ended while driving a school bus and that he 
believed that aggravated the condition in his neck.  There 
was no mention of any lumbar spine disability or complaints 
in the veteran's claim for VA disability benefits or in the 
VA examination report. 

A June 1989 computed tomography (CT) scan of the lumbar spine 
showed no evidence of focal disc herniation or bony canal 
stenosis.  At level L3-4 the disc and bony spinal canal were 
normal.  At levels L4-5 and L5-S1 there was minimal disc 
bulge and minimal degenerative facet disease.  

According to an August 1989 private treatment note, the 
veteran was seen for acute cervical and acute lumbar strain 
from November 1988 through the time of the note.  The 
physician's clinical impression was that the veteran should 
have had improvement long ago, but was still experiencing 
much discomfort in his neck, back, and arm.  It was thought 
that driving at work could be a large contributor to his lack 
of progress.  

A September 1989 private physical medicine consultation 
report states that the veteran was rear-ended while driving a 
school bus in November 1988.  He initially had an onset of 
pain in his neck and upper spine and that had persisted.  At 
the time of the report, the veteran was complaining of pain 
in the right side of his neck with some radiation to the 
right upper extremity and also into the left buttocks and 
into the left leg with occasional paresthesias down into the 
foot.  On physical examination his lower back showed full 
range of motion.  The impression at that time was cervical 
and spinal sprain syndrome with secondary myofascial pain 
syndrome.  It was thought that the veteran would make a full 
recovery.  

The veteran reportedly went to therapy after his September 
1989 consultation and subsequently stated that his therapy 
caused increased lower back pain and hip pain.  The veteran 
returned to work.  

A March 1990 private treatment note states that the first day 
the veteran returned to work as a school bus driver he was 
stepping onto a bus and noticed something pop in his lower 
back.  This occurred 3 days prior to the treatment note.  The 
impression was lumbosacral pain and cervical pain, 
myofascial.  The veteran was allowed to return to work.   

The veteran was given a medical examination and assessment 
for the U.S. Post Office in May 1993.  The veteran completed 
a medical history questionnaire prior to the examination.  
When asked whether he had ever had a back injury or 
abnormality he did not provide an answer.  On physical 
examination the veteran's spine was normal.     

A March 1997 private treatment note shows an assessment of 
chronic back pain.  A November 1998 private treatment note 
shows that the veteran complained of having low back pain for 
the last 4 to 5 weeks.  It was noted that the veteran fell 
prior to pain starting.  He reportedly fell forward with 
impact on facial area.  Private and VA treatment records from 
1998 until the present show multiple complaints of low back 
pain and spasm.  At times the veteran reported that he had 
had back pain since a motor vehicle accident in the Army.  
Interestingly, in January 2000 the veteran reported chronic 
back pain since 1998.    

July 1998 VA X-rays reportedly showed a normal lumbosacral 
spine.  November 1998 private X-rays reportedly showed 
minimal beginning spondylosis, no acute process.  November 
2000 private X-rays reportedly showed minor spurring and an 
otherwise negative lumbosacral spine.  Based in part on the 
later X-rays, in November 2000 a physician entered a 
diagnosis of degenerative joint disease of the lumbar spine 
with chronic lumbar spine strain in a disability 
determination for the Social Security Administration (SSA).  

The veteran was afforded a VA general medical examination in 
July 1999.  At that time he complained of chronic recurrent 
low back pain since a motor vehicle accident in 1980.  On 
physical examination the veteran had a full range of motion 
of the lumbar spine.  Vertebrae were nontender.  The relevant 
diagnosis was "history of chronic low back pain (no disease 
found)." 

A July 2001 VA magnetic resonance imaging (MRI) of the lumbar 
spine reportedly showed broad-based left paracentral to 
foraminal focal disc protrusion at L5-S1 resulting in left 
lateral recess and neural foraminal narrowing.  

A VA etiology opinion was obtained in October 2007.  In that 
report, the VA examiner (physician) noted a detailed review 
of the entire 9 volumes of the veteran's claims file.  
Regarding the relevant medical history, the examiner stated 
that the service medical records showed no documentation of 
any low back condition or complaint and the exit physical 
showed no complaint or findings of a low back condition.  The 
examiner further explained that at the time of the automobile 
accident in 1980, the veteran sustained a cervical spine and 
shoulder injury.  These injuries were characterized as muscle 
strain and contusion and laceration to the forehead.  There 
were no complaints or treatment for the lumbar spine.  In 
1983, the veteran again injured his neck and shoulder when a 
"rack" fell on him.  Again, there was no mention of any 
injury to the lumbar spine.  Post discharge records were 
silent about mechanical low back pain until March 1990.  At 
that time the veteran reported he was a school bus driver and 
described an acute transitory condition wherein he noted 
"something pop" in the low back upon climbing into the bus.  
In November 1988 he was driving a school bus which was rear-
ended, he was treated for myofascial cervical and shoulder 
injuries, but no mention of the low back at that time.  Then, 
beginning in 1998, the veteran started consulting health care 
for mechanical low back pain, and X-rays were negative.  
Diagnosis of chronic mechanical low back syndrome was made at 
that time and has been carried forward since then with little 
in the way of objective abnormalities being noted except for 
tenderness in the paraspinous area and X-rays showing the 
usual mild degenerative changes of aging.   

Based upon the above review, the examiner stated that there 
is no discernible documented evidence for a low back injury 
during service and no link between service and the currently 
claimed mechanical low back condition.  In conclusion, the 
examiner opined that it is less likely than not that there is 
an identifiable link between the veteran's time of military 
service or any incident occurring in service and the 
currently claimed condition of chronic mechanical low back 
pain.  

In a subsequent addendum to the October 2007 report, the 
examiner relayed the findings of the veteran's examination 
including the diagnosis given - chronic lumbosacral strain, 
without objective findings of radiculopathy.  The examiner 
also reiterated his opinion that it is less likely than not 
that the currently claimed low back condition is related to 
service or any event or condition of service, in that there 
is no documentation of, or linkage to, any complaint or 
condition of the lower back during service.  He further 
stated that the preponderance of the evidence points to the 
onset of the lumbosacral spine condition to have manifested 
several years after the veteran's discharge from service.

The Board has given the October 2007 VA opinion high 
probative value as the well-reasoned rationale is laid out 
for the Board and the opinion was made after a review of the 
relevant evidence.  Moreover, it conforms to the 
contemporaneous evidence on file.

A chronic disability of the lumbar spine is not shown until 
1998, some 16 years after the veteran's release from active 
military service and 15 years after the incident where a 
rifle rack fell on his shoulder.  While certainly not 
dispositive in this matter, the absence of medical treatment 
for a chronic disability of the lumbar spine prior to that 
time is evidence against the veteran's current claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

The veteran filed at least 7 claims for disability benefits 
with VA prior to his claim for entitlement to service 
connection for a disability of the lumbar spine.  The 
veteran's first claim for VA benefits was filed the month he 
separated from active military service.  In that claim, he 
stated that he had injuries of the head, leg, and neck 
resulting from a November 1980 motor vehicle accident.  Some 
of the veteran's other claims made before the present claim 
were also made for injuries the veteran claimed resulted from 
a 1980 in-service motor vehicle accident and the May 1983 
incident where a rifle rack fell on his shoulder.  In the 
veteran's current claim, filed in October 1998, he now states 
that his back was also injured during those incidents.  
Service connection has been granted for asthma; myositis, 
neck; myositis, right shoulder; pseudofolliculitis barbae; 
hemorrhoids; and head laceration, and denied for major 
depression; chronic nervous condition; memory problems 
secondary head injury; tension headaches; residual of head 
injury; morbid obesity; stomach disorder; peripheral vascular 
disease; chest pain; sleep apnea; loss of vision/refract eye 
disorder; bilateral foot condition; residuals of 
fracture/degenerative joint disease right and left foot; 
acquired pes planus; residuals of fracture left ankle and 
right ankle; degenerative joint disease right leg, left leg, 
left knee, right knee, left hip, right hip, left shoulder, 
left hand and fingers, and right hand and fingers; carpal 
tunnel syndrome right wrist and left wrist; and bilateral 
knee condition.  In the medical records used to make the 
early decisions, no chronic disability of the lumbar spine 
was noted.  

While the veteran is certainly under no obligation to address 
every malady he believes he has related to service when 
filing a claim for VA disability benefits, the absence of any 
mention of a lumbar spine disability as a result of his 
service for so many years is evidence against the veteran's 
current claim, especially when viewed in the context of all 
the veteran's other claims for VA disability benefits - some 
of which were for injuries he claims resulted from the 
incidents he now claims may have caused a current lumbar 
spine disability.

The veteran has stated that his current lumbar spine 
disability began while he was in service.  The veteran could 
render an opinion as to having pain, or any other common 
observable symptom of a disability of the lumbar spine while 
he was in service and afterwards.  See 38 C.F.R. 
§ 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, as 
explained above, the medical evidence on file is against the 
claim.  

Also, the Board finds the veteran's contemporaneous 
statements made in service more credible than his current 
assertions that he has had low back pain since service.  The 
prior statements were made closer in time to events during 
the veteran's military service.  Moreover, the Board notes 
inconsistencies between the veteran's statements and 
testimony to VA and SSA which lessens the credibility of the 
veteran's current assertions.  For example, at his August 
2002 SSA hearing, the veteran testified that he had one 
female associate/friend who helped take care of him and his 
children, but indicated that while they had been engaged 
previously the relationship was at that time not an 
intimate/dating type of relationship.  Later that same month 
the veteran asked VA to add a woman as his common law wife 
for VA benefits purposes.  The veteran also testified at his 
SSA hearing that he had post-traumatic stress disorder as he 
was "a Vietnam War veteran."  Such service is not shown by 
the veteran's service records.  Given the timing of the 
statements by the veteran and the inconsistencies in his 
current statements in relation to his claims for benefits, 
more probative weight has been given to the veteran's 
statements while in service.  As discussed above, the 
veteran's statements made contemporaneous with service do not 
show any lumbar spine complaints.   

In sum, the only competent evidence of any in-service lumbar 
spine disability is the veteran's current statements.  The 
Board finds his in-service statements denying recurrent back 
pain more credible than his current statements that he has 
had back pain since service.  Moreover, statements and 
medical records surrounding the veteran's in-service motor 
vehicle accident and the incident where rifle racks fell on 
his shoulder do not show any complaints or injury regarding 
the veteran's lumbar spine; instead, they show injury to the 
neck and shoulder.  Service treatment records also show no 
chronic disability of the lumbar spine.  Finally, after a 
review of the relevant evidence a VA physician opined that it 
is less likely than not that the veteran's currently claimed 
low back disability is related to his military service or any 
event in service.  For the above reasons, the veteran's claim 
must be denied.  

The preponderance of the competent evidence is against a 
finding of in-service chronic disability of the lumbar spine, 
continuity of symptomatology associated with such a 
disability, arthritis manifest to a compensable degree within 
one year after the veteran's separation from active military 
service, and a nexus between the post-service diagnoses of a 
lumbar spine disability and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a disability of the 
lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


